Citation Nr: 1507844	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left elbow arthritis.

2.  Entitlement to service connection for a dental disability, claimed as the loss of two front teeth, for compensation purposes.  

3.  Entitlement to an effective date earlier than September 23, 2008 for the grant of service connection for degenerative arthritis of the cervical spine with intervertebral disc syndrome (IVDS), to include whether the November 1994 and December 1994 rating decisions denying service connection for a neck disability should be revised or reversed based on clear and unmistakable error (CUE).

4.  Entitlement to an effective date earlier than March 22, 2010 for the grant of service connection for ocular hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1984 to December 1993.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, August 2013, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  
At the Board hearing, the VLJ agreed to allow conditional testimony on the issue of entitlement to an earlier effective date for service connection for ocular hypertension but explained that it was not clear whether the Board had jurisdiction over the issue.  After review of the record, the Board finds that the issue was in appellate status and within the Board's jurisdiction at the time of the hearing.  In an October 2010 rating decision, service connection for ocular hypertension was granted with a 10 percent rating effective from March 22, 2010.  In November 2010, the Veteran requested an earlier effective date for service connection for ocular hypertension.  The Board finds that the November 2010 communication expressing dissatisfaction with the effective date assigned in the October 2010 rating decision may be reasonably construed as a timely notice of disagreement (NOD) with the October 2010 rating decision assigning an effective date of March 22, 2010 for service connection for ocular hypertension.  See 38 C.F.R. § 19.118 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).  For these reasons, the Board finds that a timely NOD was entered on the issue of entitlement to an effective date earlier than March 22, 2010 for service connection for ocular hypertension.  The filing of the NOD placed the claim in appellate status.  See 38 C.F.R. §§ 20.200, 20.201 (2014).   
After receiving the November 2010 NOD, the RO issued the March 2011 rating decision denying an earlier effective date than March 22, 2010 for service connection for ocular hypertension; however, the RO did not issue a statement of the case (SOC) addressing the issue.  The March 2011 rating decision may not reasonably be construed as a SOC (or an adequate substitute for a SOC) because it did not contain a summary of the applicable laws and regulations pertaining to effective date, with appropriate citations, and a discussion of how the laws and regulations affect the determination, which is a required element for a SOC.  See 38 C.F.R. § 19.29(b) (2014).   Because issuance of the SOC remains pending, the Board has jurisdiction over the issue of entitlement to an effective date earlier than March 22, 2010 for service connection for ocular hypertension.  See, e.g., Manlincon v. West, 12 Vet. App.  238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"). 
In the August 2013 rating decision, the RO denied service connection for the loss of two front teeth for compensation purposes, and informed the Veteran that his application was forwarded to the VA Medical Center (VAMC) in San Antonio, Texas, because he may otherwise be entitled to service connection for the dental disability for treatment purposes.  The issue of service connection for a dental disability, claimed as the loss of two front teeth, for compensation purposes is the only issue that has been procedurally prepared and certified for appellate review.  No referral of the issue of entitlement to dental treatment is necessary because the RO has already forwarded the claim to the San Antonio VAMC for consideration.   
The issue of entitlement to an effective date earlier than March 22, 2010 for the grant of service connection for ocular hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had a left elbow injury during service.

2.  The Veteran has had continuous left elbow symptoms since service.

3.  The Veteran currently has left elbow arthritis.

4.  The Veteran received routine dental treatment during active service.

5.  There was no dental trauma during service.

6.  The Veteran currently has periodontal disease, and not mandible impairment. 

7.  Compensation is not available for periodontal disease and residuals related thereto under VA regulation.

8.  A formal claim for service connection for neck pain was received on January 4, 1994.

9.  Service connection for a neck disability was denied by November 1994 and December 1994 rating decisions; the Veteran was notified of appellate rights, but did not appeal the rating decisions.

10.  The November 1994 and December 1994 rating decisions denying service connection for a neck disability were reasonably supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were either not considered or were misapplied.

11.  The application to reopen service connection for a neck disability was received on September 23, 2008.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for left elbow arthritis are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for a dental disability, claimed as the loss of two front teeth, for compensation purposes have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2014).

3.  The November 1994 and December 1994 rating decisions denying service connection for a neck disability did not contain CUE, and became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2014).

4.  The criteria for an effective date earlier than September 23, 2008 for the grant of service connection for degenerative arthritis of the cervical spine with IVDS are not met.  38 U.S.C.A. §§ 5109A, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the February 2012 notice letter sent prior to the initial denial of the dental claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the allegation of clear and unmistakable error (CUE) in November 1994 and December 1994 rating decisions denying service connection for a neck disability, the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of CUE in prior final decisions, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  Moreover, the appellant has the burden of establishing such error on the basis of the evidence then of record.  See Livesay, 15. Vet. App. at 178-79.  

Regarding the denial of earlier effective date for the grant of service connection for the cervical spine disability, VA has assigned the earliest possible date permitted by the effective date regulations (date of receipt of claim to reopen), so that an earlier effective date is not legally possible.  This appeal has been resolved based on undisputed facts of the record as to the earliest date of claim received from the Veteran following a prior final denial of service connection.  No amount of notice or assistance in obtaining either records or medical examinations or opinions can alter the relevant fact of service connection reopening claim date in this case.  In this case, the law and not the evidence are dispositive of the issue, so further VCAA duties do not arise.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for earlier effective date.  See 38 C.F.R. § 3.159(c)(4).

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment and dental records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The Veteran has not been provided with a VA dental examination or medical (dental) opinion in this case; however, the weight of the evidence demonstrates no dental trauma during service, and no indication of impairment to the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  For these reasons, the Board finds that no VA dental examination or VA medical (dental) opinion is needed in this particular case.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the December 2014 Board hearing, the VLJ identified the issues on appeal and considered the Veteran's testimony regarding the alleged in-service dental injury, and past and current dental symptoms and treatment, as well as the reasons why he believed that he was entitled to an earlier effective date for service connection for the cervical spine disability.  No missing records were shown at the time of the hearing.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with left elbow arthritis.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for Left Elbow Arthritis

The Veteran seeks service connection for left elbow arthritis.  At the December 2014 Board hearing, the Veteran testified that he sustained a left elbow injury when a police officer hit him with a baton during service.  He testified that, after the in-service left elbow injury, he immediately experienced pain and swelling in the left elbow and received in-service medical treatment for the injury at the Air Force hospital, but did not receive further medical treatment for the left elbow during service after the initial injury because he thought that the left elbow pain would eventually go away.  He testified that he continued having symptoms of cracking, popping, and pain with the elbow after service, which worsened over time and ultimately resulted in a decreased range of motion requiring surgery in 2009 or 2010.  He testified that a left elbow injury prior to service had been asymptomatic at the time of service entrance. 

After review of all the lay and medical evidence of record, the Board finds that there was a left elbow injury during active service.  The service treatment records, which are complete, show no left elbow disability noted at service entrance, and there is no clear and unmistakable evidence of a left elbow disability prior to service; therefore, the left elbow is presumed sound at service entrance.  The service records show that, in August 1991, the Veteran received emergency medical treatment for an in-service left elbow injury resulting from being hit with a baton, and was diagnosed with a soft tissue injury; therefore, the evidence demonstrates a left elbow injury during service.  

The evidence is at least in equipoise on the question of whether left elbow symptoms of arthritis, namely, cracking, popping, and pain, were continuous since service separation.  The evidence in favor of a finding of continuous post-service symptoms includes the Veteran's testimony at the Board hearing that the left elbow symptoms did not fully resolve after the August 1991 in-service left elbow injury, and that symptoms of cracking, popping, and pain in the left elbow continued after service.  The hearing testimony is consistent with several statements received from the Veteran during the course of the appeal.  

The evidence weighing against a finding that symptoms of arthritis of the left elbow were continuous since service separation include the May 2001service separation examination history, on which the Veteran checked "No" when asked if he then had or had ever had a painful or "trick" elbow.  Such a history as reported by the Veteran at service separation would suggest that left elbow symptoms resolved after the in-service left elbow injury; however, the portion of the report for physician's summary and elaboration of all pertinent data includes reference to a prior left elbow injury, which shows that the negative response to the question about past or current left elbow symptoms at the time of service separation did not account for prior left elbow injury referenced elsewhere on the form and, therefore, was not an accurate reflection of past or current left elbow symptoms.  For these reasons, the Board finds the negative response to that question to be of minimal probative value.   
Resolving reasonable doubt on this question in favor of the Veteran, the Board finds that symptoms of left elbow arthritis were "continuous" since service separation, to warrant presumptive service connection under the provisions of 38 C.F.R. § 3.303(b).  38 C.F.R. § 3.102.  

Because the criteria for presumptive service connection for left elbow arthritis are met, all other theories of service connection are rendered moot, and medical nexus opinions regarding direct service connection (December 2009 and August 2014) are not required to substantiate the service connection claim.  38 U.S.C.A. § 7104 (West 2002) (Board only addresses actual questions in a case).   

Service Connection Analysis for a Dental Disability

The Veteran contends that he has a dental disability, claimed as the loss of two front teeth, due to dental trauma sustained during service.  At the December 2014 Board hearing, the Veteran testified that, in 1987 or 1988, he was hit in the mouth during a basketball game during service, and immediately noticed bleeding.  He testified that he began to experience discoloration of the teeth days later, made a dental appointment, and underwent a root canal for the two front teeth during service.  He further testified that, after undergoing the root canal for the two front teeth, the service dentist recommended the placement of crowns, which have had to be replaced every 6 to 10 years since service.  He seeks service connection for compensation purposes for Tooth 8 and Tooth 9.

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a dental disability, claimed as loss of teeth, is causally or etiologically related to service.  Although the Veteran asserted that he sustained dental trauma to Tooth 8 and Tooth 9 during service as a result of being hit in the mouth during a basketball game that occurred in 1987 or 1988, service treatment records, which are complete, are absent of any complaint of, diagnosis of, or treatment for dental trauma to Tooth 8 and Tooth 9 as a result of a basketball game during service.  In October 1987, a service dental examiner noted that Tooth 8 and Tooth 9 had a history of trauma; however, there was no mention of in-service injury.  The October 1987 service dental examiner also noted that removal of veneers on Tooth 8 and Tooth 9 revealed badly discolored teeth, and that the Veteran had reported that he had been unsuccessful in his attempts to bleach Tooth 8 and Tooth 9 for "almost a year," which indicates that the discoloration associated with Tooth 8 and Tooth 9 had begun prior to 1987 (i.e., prior to the earliest date that the alleged in-service dental trauma occurred).  The Veteran has not alleged any other dental trauma to Tooth 8 and Tooth 9 during service.   

The service dental treatment records show no dental trauma to Tooth 8 and Tooth 9 during service or dental treatment for Tooth 8 and Tooth 9 until 1987.  At that time, the Veteran asked to have the veneers on the teeth replaced and reported that attempts to bleach the teeth to ameliorate the discoloration had occurred for almost a year but were unsuccessful.  Because the service dental records show no dental trauma to Tooth 8 or Tooth 9 during service and only show routine dental treatment for Tooth 8 and Tooth 9 in 1987, the Board finds that dental trauma to Tooth 8 and Tooth 9 resulting from facial injury during a basketball game in 1987 or 1988, as alleged, is a condition that would have ordinarily been recorded during service; therefore, the absence of treatment for any such dental trauma during service weighs against the claim.  The Board notes that the lay and medical evidence generated contemporaneous to service is likely to reflect accurately the duration of the problems with Tooth 8 and Tooth 9, particularly because the Veteran sought dental treatment for those teeth during service; therefore, the records are of significant probative value in determining whether there was dental trauma to Tooth 8 and Tooth 9 during a basketball game in 1987 or 1988, as alleged by the Veteran.  The service dental records, which show no dental trauma during service and routine dental treatment for Tooth 8 and Tooth 9 during service, are complete, credible, and outweigh the Veteran's later account that the teeth sustained trauma as a result of a facial injury during a basketball game in service, which was first made many years after service separation when the memory was less reliable.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

Regarding current periodontal treatment, service-connected compensation benefits are not authorized for periodontal disease.  Rather, service connection for periodontal disease may only be established for treatment purposes.  The evidence does not show mandible impairment for compensation purposes.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for a dental disability, claimed as the loss of two front teeth, for compensation purposes must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Earlier Effective Date and CUE Legal Criteria

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The law and regulations provide that previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

In determining whether a prior decision involves CUE, the CAVC has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (affirming that CUE must be outcome determinative). 

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  See Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 
6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

Effective Date Analysis for Service connection for the Cervical Spine Disability

The Veteran seeks an effective date earlier than September 23, 2008 for service connection for the cervical spine degenerative arthritis with IVDS.  He contends that he is entitled to service-connected compensation benefits for the cervical spine disability effective from the day following separation from service because he filed the original service connection claim for neck pain within one year of service (i.e., in January 1994). 

A review of the record shows that the Veteran filed a formal claim for service connection for neck disorder (claimed as pain) on January 4, 1994.  In the November 1994 rating decision, the RO denied service connection for a neck disability on the basis that the evidence did not show a diagnosis of a chronic neck disability.  The RO explained that the February 1994 VA medical examination report demonstrated a full range of motion of the cervical spine, normal reflexes to the wrists and elbows are normal, and no sensory deficit in the upper extremities.  Because additional service treatment records were obtained, the RO issued another rating decision in December 1994 again denying service connection for a chronic neck condition.  The RO noted that the additional service treatment records were absent of complaint of or treatment for a chronic neck disability and the prior decision was unchanged.  

The Veteran was notified of the decision to deny service connection for a neck disability and provided notice of procedural and appellate rights in November 1994 and December 1994.  The Veteran did not disagree with either determination within one year of that notice, and no additional evidence was received within one year of that notice; therefore, the November 1994 and December 1994 rating decisions became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  The effect of such finality is to preclude an award of an effective date prior to this decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).

After review of the record, the Board finds that there was no communication received prior to September 23, 2008, which established an informal or formal application to reopen the previously denied claim of service connection for a neck disability.  On September 23, 2008, the Veteran filed a claim for service connection for residuals of a "back" injury and surgery.  On September 24, 2008, a private hospital operative report dated in December 2001 was received by facsimile and showed a postoperative diagnosis of cervical spondylosis with radiculopathy.  The Veteran did not file an application seeking to reopen service connection for a neck disability until September 23, 2008, the effective date for the award of service connection for the cervical spine disability.  

Although entitlement to the benefit may have arisen (i.e., a cervical spine disability may have arisen or begun) earlier than September 23, 2008, the request to reopen service connection was not received until September 23, 2008.  The effective date will be the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  Because the application to reopen service connection for a neck disability was not received until September 23, 2008, and the effective date can be no earlier than the subsequent claim to reopen, an earlier effective date for the grant of service connection for the cervical spine disability is legally precluded.  In cases such as this, where the law is dispositive and the case turns on undisputed facts regarding a prior final decision and date of receipt of claim to reopen, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

CUE Analysis for November 1994 and December 1994 Rating Decisions

The Board further finds that there is no CUE in the November 1994 and December 1994 rating decisions with respect to the RO's finding on the question of whether a neck disability condition was incurred in service.  The pertinent law and regulatory criteria in effect at the time of the November 1994 and December 1994 rating decisions, as now, provided that direct service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  The evidence then of record showed that the Veteran had complaints of neck pain.  The evidence did not show that the Veteran had been diagnosed with any neck or cervical spine "disability" for VA compensation purposes either during service or since service.  The pertinent law and regulatory criteria then in effect, as now, precluded service connection for neck pain when there was no underlying pathology.  See Fugo, 6 Vet. App. at 43; Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision).

The Veteran has argued that the RO, in November 1994 and December 1994, committed error by denying service connection for a neck disability because there was a cervical spine disability present that was undiagnosed; however, the evidence then of record shows no diagnosed cervical spine disability.  The February 1994 VA medical examination report notes that cervical spine pain was demonstrated on examination; however, the examination was otherwise normal and x-ray of the cervical spine was negative.  The February 1994 VA medical examiner noted a history of cervical spine discomfort without any history of, or clinical evidence of, upper extremity radiculopathy.  The February 1994 VA medical examiner did not diagnose a cervical spine disability.  Although the Veteran has reported that a medical provider has recently retrospectively opined that symptoms of the currently diagnosed cervical spine disability were present in 1994, there was no evidence of a current cervical spine disability of record at the time the November 1994 and December 1994 rating decisions were issued.  

In consideration of the foregoing, the Board finds that the statutory and regulatory provisions pertaining to the award of service connection were correctly applied by the adjudicators at the time of the November 1994 and December 1994 rating decisions, and that the RO's decision denying service connection for a neck 

disability was the product of reasonable judgment; therefore, the November 1994 and December 1994 rating decisions denying service connection for a neck disability was not a product of CUE, and the appeal is denied.  38 C.F.R. § 3.105; Damrel, 6 Vet. App. at 242; Russell, 3 Vet. App. at 310.  


ORDER

Service connection for left elbow arthritis is granted.

Service connection for a dental disability, claimed as the loss of two front teeth, for compensation purposes is denied.

An effective date earlier than September 23, 2008 for the grant of service connection for degenerative arthritis of the cervical spine with IVDS, to include whether the November 1994 and December 1994 rating decisions denying service connection for a neck disability were clearly and unmistakably erroneous, is denied.


REMAND

Earlier Effective Date for Service Connection for Ocular Hypertension

As explained above, in the October 2010 rating decision, service connection for ocular hypertension was granted with a 10 percent rating effective from March 22, 2010.  In November 2010, the Veteran filed a notice of disagreement requesting an earlier effective date for service connection for ocular hypertension.  No SOC has been issued following the November 2010 NOD regarding the effective date for service connection.  When a veteran has filed timely a NOD, and no SOC has been issued, as is the case here, the Board must remand, not refer, the issue to the AOJ for issuance of a SOC.  Manlincon, 12 Vet. App. 238. 

Accordingly, the issue of entitlement to an effective date earlier than March 22, 2010 for the grant of service connection for ocular hypertension is REMANDED for the following action:

The AOJ should issue a SOC that addresses the issue of entitlement to an effective date earlier than March 22, 2010 for the grant of service connection for ocular hypertension.  The Veteran and the representative should be informed that, in order to perfect an appeal of the issue to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


